AO 245B (Rev. 02/18) Judgment in a Criminal Case
Sheet l

 

UNITED STATES DISTRICT COURT

 

SOUTHERN District Of OHIO
)
UNITED STATES OF AMERICA ) JUDGMENT IN A CRIMINAL CASE
v. )

§ Case Number: l:lScrl 14

Ge”a S“OW § USM Number: 77840»061
) Zenaida Lockard, Esq.
) Defendam’s Attomey

THE DEFENDANT:

g pleaded guilty to eount(s) 1 of an Information

 

m pleaded nolo contendere to count(s)

 

which was accepted by the court

[:l was found guilty on count(s)

 

after a plea of not guiltv.

The defendant is adjudicated guilty of these offenses:

Title & Section Nature of Of'fense Offense Ended Count
42 USC l383a(a)(3) Social Security Fraud 9/1/2016 l
The defendant is sentenced as provided in pages 2 through 6 of this judgment The sentence is imposed pursuant to

the Sentencing Reform Act of 1984.

I:] The defendant has been found not guilty on count(s)

 

l:| Count(s) |:l is l:] arc dismissed on the motion of the Unjted States.

 

It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
residence, or mailing address until all fmes, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to
pay restitution, the defendant must notify the court and United States attorney of material changes in economic circumstances

t=¢w»w~ SJ. ann

Date of lrnpos‘ition of Judgment

/M%/§MM

/Signature of JudEe

Michael R. Barrett, United States District Judge

 

Name and Title of lodge

/€//£M;j€,»?p/?

AO 245B (Rev. 02/|8) Judgment in a Criminal Case
Sheet 4-_Probation

Judglnent_Page 2 of 6

DEFENDANT: Gena Snow
CASE NUMBER: l:lScr114

PROBATION

You are hereby sentenced to probation for a term of :

Count 12 two (2) years

MANDATORY CONDITIONS

You must not commit another federal, state or local crime.
2. You must not unlawfully possess a controlled substance
3. You must refrain from any unlawful use of a controlled substance You must submit to one drug test within 15 days of placement on
probation and at least two periodic drug tests thereafter, as determined by the court.
|:l The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
S\lb$tance abuS€. (check i'fapplicable)
§ You must cooperate in the collection of DNA as directed by the probation officer. (check ifapplicable)
|:l

You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.)
as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you

reside, work, are a student, or were convicted of a qualifying offense (check Japplicable}
l___l You must participate in an approved program for domestic violence (chec.t rfapplicab!e)

6
7. |X[ You must make restitution in accordance With 18 U.S.C. §§ 2248, 2259, 2264, 2327, 3663, 3663A, and 3664. (check gtapp!icable)
8. You must pay the assessment imposed in accordance with 18 U.S.C. § 3013.

9

1

If this judgment imposes a fine, you must pay in accordance with the Schedule of Payments sheet of this judgment
0. You must notify the court of any material change in your economic circumstances that might affect your ability to pay restitution,

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.

.AO 2453 (Rev. 02/18) Judgment in a Criiriinal Case

Sheet 4A _ Probation

 

Judginent_Page 3 of 6

DEFENDANT: Gena Snow
CASE NUMBER: l:lScrl 14

STANDARD CONDITIGNS OF SUPERVISI()N

As part of your probation, you must comply with the following standard conditions of supervision These conditions are imposed because
they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation officers
to keep informed, report to the court about, and bring about improvements in your conduct and condition

l.

ll.

12.

13.

You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of the time
you were sentenced, unless the probation officer instructs you to report to a different probation office or within a different time frame.
After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
when you must report to the probation officer, and you must report to the probation officer as instructed

Ycu must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
court or the probation officer.

Ycu must answer truthfully the questions asked by your probation officer.

You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
the probation officer in advance is not possible due to unanticipated circumstances1 you must notify the probation officer within ?2
hours of becoming aware of a change or expected change.

You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
take any items prohibited by the conditions of your supervision that he or she observes in plain view.

You must work full time (at least 30 hours per week) at a lawful type of employrnent, unless the probation officer excuses you from
doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
you from doing so. lf you plan to change where you work or anything about your work (such as your position or your job
responsibilities), you must notify the probation officer at least 10 days before the change If notifying the probation officer at least 10
days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
becoming aware of a change or expected change.

You must not communicate or interact with someone you know is engaged in criminal activity. lf you know someone has been
convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
probation officer.

If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was

designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
first getting the permission of the court

If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
require you to notify the person about the risk and you must comply with that instruction The probation officer may contact the
person and confirm that you have notified the person about the risk.

You must follow the instructions of the probation officer related to the conditions of supervision

U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions For further information regarding these conditions, see Overvc'ew ofProbati'on and Supervised
Release Condirions, available at: www.uscourts.gov.

Defendant's Signature Date

 

 

AO 245B {Rev. 02/18) Judgment in a Criiriina] Case
Shcet 4B _ Probation

Judgment-Page 4 of __6__

DEFENDANT: Geiia Snow
CASE NUMBER: ltlScrl 14

ADDITIONAL PROBATION TERMS

The defendant must not incur new credit charges, or open additional lines of credit without the approval of the probation officer.

The defendant must provide the probation officer with access to any requested financial information and authorize the release of any
financial information The probation office may share financial information with the U.S. Attorney's Office.

The defendant must participate in substance abuse treatment at the direction of the probation officer. The defendant will make a co~
payment for treatment services not to exceed $25 per month, which is determined by the defendant's ability to pay.

The defendant must participate in mental health treatment/assessment at the direction of the probation officer. The defendant will make a
co-payment for treatment services not to exceed $25 per month, which is determined by the defendant's ability to pay.

AO 245B (Rev. 02/18) Judgment in a Crirninal Case
Sheet 5 j Crim'ina] Monetary Penalties

Judgrnent j Page 5 of 6

 

DEFENDANT: Gena Snow
CASE NUMBER: 1:18cr114

CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment JVTA Assessment* Fine Restitution
TOTALS $ 100.00 $ $ $ 71,221.00
[:l The determination of restitution is deferred . An Amended Judgmem in a Ci'i`mi`nal Cnse (AO245C) will be entered

until after such determination

I:I The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

lf the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
before the United States is paid.

Name of Payee Total Loss** Restitution Ordered Prlority or Percentage
Social Security Admin. $71,221.00

Attention Court Refunds

P.O. Box 2861

Philadelphia, Pennsylvania

TOTALS $ $ 72,221.00

l:l Restitution amount ordered pursuant to plea agreement S

l:l The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

[:] The court determined that the defendant does not have the ability to pay interest and it is ordered that:
[:] the interest requirement is waived for |:| fin |:] restitution
|:| the interest requirement for |:] fine I:l restitution is modified as follows:

* Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.

** Findings for the total amount of losses are required under Chapters 109A, l 10, llOA, and 113A ofTitle 18 for offenses committed on
or after September 13, 1994, but before April 23, 1996.

AO 245B {`Rcv. 02/18) Judginent in a Criminal Case
Sheet 6 - Schedule of Payments

Judgment _ Paae 6 of

DEFENDANT: Gena Snow
CASE NUMBER: 1:18cr114

SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

A § Lump sum payment of S 71 ,321 .00 due immediately, balance due

§ not later than ,or
§ in accordance with § C § D, § E,or §Fbelow; or

B § Payment to begin immediately (may be combined with § C, § D, or § F below); or

C § Payment in equal (e_g., week!y, mamhly, quarterly installments of 5 over a period of
(e.g., months or years), to commence (e.g., 30 or 60 days) after the date of this judgment; or

D § Payment in equal (e.g., week!y, momhly, quarreri'y) installments of $ over a period of
(e.g., months oryears), to commence (e.g., 30 or 60 days) after release from imprisonment to a

term of supervision; or

E § Payment during the term of supervised release will commence within (e.g., 30 or 60 dayr) after release from

imprisonmentl The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

F § Special instructions regarding the payment of criminal monetary penalties:

1. Upon an administrative reivew of the defendant's restitution will occur following her sentencing The Social Security
Administration will determine her payment schedule and will deduct the payment form her months SSI check.

2. The United States Probation Officer to establish a payment plan.

Uriless the court has expressly ordered otherwise if this judgment imposes imprisonment, payment of criminal monetary penalties is due
during the period of imprisonment All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’

Inmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

§ Joint and Several

Defendant and Co-Defendant Names and Case Numbers (i`ncludmg defendant number), Total Aniount, Joint and Several Amcunt,

and corresponding payee, if appropriate

U

The defendant shall pay the cost of prosecution

E

The defendant shall pay the following court cost(s):

§ The defendant shall forfeit the defendant’s interest in the following property to the United States:

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine

interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.

